DETAILED ACTION
Status of Claims
Claims 21-25 and 26-40 are pending.
Claims 21, 37, and 40 were amended.
Claims 26 was cancelled.
Double Patenting
Claims 21-25 and 30-40 were previously rejected under double patenting. Applicant has successfully addressed these issues in the amendment filed on 11/23/2021. Accordingly, the rejections to the claims under double patenting have been withdrawn.	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claims 21, 37, and 40, Bannister modified by Richards teaches all of the limitations of the claim but does not explicitly teach of fairly suggest “wherein the actuating mobility assembly comprises a vertically-extending member coupled with the table assembly and horizontally movable relative thereto.” Richards is relied upon to teach a wheel activator for an ambulatory truck loading elevator, Wem is relied upon to teach a control module to operate a motor for raising and lowering a person lifting assembly but do not remedy the deficiencies of Richards. Claims 21, 37, and 40 are therefore allowable. Claims 22-25, 27-36, and 38-39 are also allowable since they require all of the limitations of allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/26/2022